
	

113 S2171 IS: Location Privacy Protection Act of 2014
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2171
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Franken (for himself, Mr. Coons, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To address voluntary location tracking of electronic communications devices, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Location Privacy Protection Act of 2014.2.DefinitionIn this Act, the term geolocation information has the meaning given that term in section 2713 of title 18, United States Code, as added by this
			 Act.3.Voluntary location tracking of electronic communications devices(a)In generalChapter 121 of title 18, United States Code, is amended by adding at the end the following:2713.Voluntary location tracking of electronic communications devices(a)DefinitionsIn this section—(1)the term covered entity means a nongovernmental individual or entity;(2)the term consent means affirmative express consent after receiving clear, prominent, and accurate notice that—(A)informs the individual that his or her geolocation information will be collected by the covered
			 entity; and(B)identifies the categories of covered entities to which the geolocation
			 information may be disclosed by the covered entity;(C)provides the individual a hyperlink or comparably easily accessible means to access the information
			 specified in subsection (b)(4);(3)the term electronic communications device means any device that—(A)enables access to, or use of, an electronic communications system, electronic communication
			 service, remote computing service, or geolocation information service; and(B)is commonly carried by or on the person of an individual or commonly travels with the individual,
			 including in or as part of a vehicle the individual drives;(4)the term geolocation information—(A)means any information that—(i)is not the contents of a communication;(ii)is in whole or in part generated by or derived from the operation or use of an electronic
			 communications device; and(iii)is sufficient to identify the street name and name of the city or town in which the device is
			 located;
			 and(B)does not include the Internet protocol address or the home, business, or billing address of the
			 individual, or any component parts of such addresses; and(5)the term geolocation information service means the provision of a global positioning service or other mapping, locational, or directional
			 information service.(b)Collection or disclosure of geolocation information to or by nongovernmental entities(1)In generalExcept as provided in paragraph (2), a covered entity may not knowingly collect or disclose to
			 another
			 covered entity the geolocation information from an
			 electronic communications device without the consent of the individual
			 that is using the electronic communications device.(2)ExceptionsA covered entity may knowingly collect or disclose to another covered entity the
			 geolocation information from an electronic communication device without
			 consent if the collection or disclosure is—(A)to allow a parent or legal guardian to locate an unemancipated minor child or ward;(B)to allow a court-appointed guardian to locate a legally incapacitated person;(C)for the provision of  fire, medical, public safety, or other emergency services;(D)pursuant to a court order in a civil proceeding upon a showing of compelling need for the
			 information that cannot be accommodated by any other means, if the
			 individual is—(i)given reasonable notice by the person seeking the disclosure of the court
			 proceeding relevant to the issuance of the court order; and(ii)afforded the opportunity to appear and contest the claim of the person seeking
			 the disclosure;(E)requested by a law enforcement agency of the United States, a State, or a political subdivision of
			 a State pursuant to any lawful authority or activity, including chapter
			 119, the Federal Rules of Criminal Procedure, or any other
			 provision of Federal or State law, if the covered entity uses the
			 geolocation information collected in response to the request solely for
			 law enforcement purposes;(F)necessary for network operation by a person that is subject to section 222 or 631 of the
			 Communications Act of 1934 (47 U.S.C. 222 and 551), if the person uses the
			 information solely for purposes of network operation;(G)for the sole purpose of transmitting the information to a person and in a circumstance described in
			 subparagraph
			 (A), (B), (C), (D), (E), or (F);(H)necessary to protect the property of the covered entity or to protect the covered entity’s
			 customers or
			 other covered entities from fraudulent, abusive or unlawful conduct; or(I)conducted by any covered entity that is not the covered entity that initially collected the
			 information from the electronic communications device.In granting an order described in subparagraph (D), the court shall impose appropriate safeguards
			 against unauthorized disclosure.(3)Anti-stalking protectionsExcept for an instance in which geolocation information is being collected under the exception
			 described in paragraph (2)(E), a covered entity that initially collects
			 geolocation information from an electronic
			 communications device in a manner that the covered
			 entity has reason to believe is imperceptible to the individual using the
			 electronic
			 communications device shall, in addition to obtaining consent under
			 paragraph (1),
			 provide clear, prominent, and accurate notice to the individual, not
			 earlier than 24 hours and not later than 7 days after the initial
			 collection, informing the individual that his or her geolocation
			 information is being collected and providing him or her the information
			 specified in paragraph (4).(4)Publication of informationA covered entity that collects the geolocation information of more than 1,000 electronic
			 communications devices in a year shall maintain a publicly
			 accessible Internet website that includes—(A)the nature of the geolocation information that the covered entity collects from electronic
			 communications devices;(B)the purposes for which the covered entity collects, uses, and discloses the information;(C)the specific covered  entities to which the covered entity discloses
			 geolocation information; and(D)how an individual may electronically revoke consent for the collection and disclosure of
			 geolocation information.(c)Rulemaking(1)In generalThe Attorney General shall, in consultation with the Federal Trade Commission, issue regulations to
			 implement the requirements of this section.  All regulations promulgated
			 under this section shall be issued in accordance with section 553 of title
			 5.(2)Flexible rulemakingIn promulgating regulations under this section, the Attorney General shall—(A)avoid any regulatory requirement that would create redundant notifications or requests for
			 consent, including in instances in which an individual has previously
			 consented to the collection of his or her geolocation information or its
			 disclosure to a particular category of individuals or entities; and(B)ensure that such regulations address the specific operational requirements of shared and legacy
			 electronic communications devices.(d)Civil remedies(1)Action by attorney general of the united statesIf the Attorney General of the United States has reasonable cause to believe that an individual or
			 entity is violating this section or its implementing regulations, the
			 Attorney General may bring a civil action in an appropriate United States
			 district court.(2)Right of actionAny individual aggrieved by any action of an individual or entity in violation of this section or
			 its implementing regulations may bring a civil action in an appropriate
			 United States district court.(3)Rights of attorney general(A)Notice(i)In generalExcept as provided in clause (iii), an aggrieved person bringing a civil action under paragraph (2)
			 shall notify the Attorney General in writing that the person intends to
			 bring the action before initiating that action.(ii)ContentsA notification provided under clause (i) with respect to a civil action shall include a copy of the
			 complaint to be filed to initiate the civil action.(iii)ExceptionIf it is not feasible for the person to provide the notification required by clause (i) before
			 initiating a civil action under paragraph (2), the person shall notify the
			 Attorney General immediately upon instituting the civil action.(B)InterventionThe Attorney General may—(i)intervene in any civil action brought by an aggrieved person under paragraph (2); and(ii)upon intervening—(I)be heard on all matters arising in the civil action; and(II)file petitions for appeal of a decision in the civil action.(C)Preemptive actionIf the Attorney General brings a civil action under paragraph (1), a person may not, during the
			 pendency of such action, bring a civil action under paragraph (2) against
			 any defendant named in the complaint of the Attorney General for any
			 violation with respect to which the Attorney General instituted such
			 action.(4)Relief(A)In generalIn a civil action brought under this subsection, the court may award—(i)damages of not more than $5,000 per violation per day while such a violation exists, with a maximum
			 of $500,000 per violation;(ii)punitive damages in an additional amount of not more than $5,000 per violation per day while such
			 violation
			 exists, with a maximum of an additional $500,000 per violation;(iii)reasonable attorney’s fees and other litigation costs reasonably incurred; and(iv)such other preliminary or equitable relief as the court determines to be appropriate.(B)Penalty limitsNotwithstanding any other provision of law, the total amount of civil penalties that may be imposed
			 with respect to a covered entity that violates this section or its
			 implementing regulations shall not exceed, for all violations resulting
			 from the same or related acts or omissions, $1,000,000, unless the
			 conduct is found to be willful or intentional. If a court determines that
			 a violation was willful or intentional and imposes an additional penalty,
			 the court may impose an additional penalty in accordance with subparagraph
			 (A) in an amount that does not
			 exceed $1,000,000.(5)Period of limitations(A)In generalExcept as provided in subparagraph (B), a civil action may not be brought under this subsection
			 unless the civil action is filed not later than 2 years after the later
			 of—(i)the date of the act complained of; or(ii)the date of discovery of the act complained of.(B)LimitationIn no instance may a civil action be brought under this subsection after the date that is 10 years
			 after the date of the act complained of..(e)Effects on other law(1)In generalThis section shall supersede a provision of the law of a State or political subdivision of a State
			 that requires or allows collection or disclosure of geolocation
			 information prohibited by this section.(2)State consumer protection lawsNothing in this section shall be construed to preempt the law of a State that grants greater
			 consumer protections relating to the collection, receipt, recording,
			 obtaining, or disclosure of geolocation information from electronic
			 communications devices.(3)Rights and remediesNothing in this section shall be construed to effect the rights and remedies of any individual
			 under any other State or Federal law.(4)Common carriers and cable servicesThis section shall not apply to the activities of an individual or entity to the extent the
			 activities are subject to section 222 or 631 of the Communications Act of
			 1934 (47 U.S.C. 222 and 551)..(b)Technical and conforming amendmentsChapter 121 of title 18, United States Code, is amended—(1)in the table of sections, by adding at the end the following:2713. Voluntary location tracking of electronic communications devices.;and(2)in section 2702(c), by striking A provider and inserting Except as provided under section 2713, a provider.(c)Effective date; applicability(1)In generalThe amendments made by this section—(A)shall take effect on the date of enactment of this Act; and(B)except as provided in paragraph (2), shall apply on and after the date that is 180 days after the
			 issuance
			 of regulations under section 2713(c) of title 18, United States Code, as
			 added by subsection (a).(2)RegulationsSection 2713(c) of title 18, United States Code, as added by subsection (a), shall apply on the
			 date of enactment of this Act.4.Geolocation information used in interstate domestic violence or stalking(a)In generalChapter 110A of title 18, United States Code, is amended—(1)by redesignating section 2266 as section 2267;(2)by inserting after section 2265 the following:2266.Geolocation information used in interstate domestic violence or stalking(a)Offenses; unauthorized disclosure of geolocation information in aid of interstate domestic violence
			 or stalkingA covered entity that—(1)knowingly and willfully discloses geolocation information about an individual to another
			 individual;(2)knew that a violation of section 2261, 2261A, or 2262 would result from the disclosure; and(3)intends to aid in a violation of section 2261, 2261A, or 2262 as a result of the disclosure,shall be punished as provided in subsection (b).(b)PenaltiesA covered entity that violates subsection (a) shall be fined under this title, imprisoned for not
			 more than 2 years, or both.; and(3)in section 2267, as so redesignated, by adding at the end the following:(11)Covered entity; geolocation informationThe terms covered entity and geolocation information have the meanings given those terms in section 2713..(b)Technical and conforming amendments(1)Title 10Section 1561a(b) of title 10, United States Code, is amended by striking section 2266(5) and inserting section 2267(5).(2)Title 18Title 18, United States Code, is amended—(A)in section 113(b)(3), by striking section 2266 and inserting section 2267;(B)in section 1992(d)(14), by striking section 2266 and inserting section 2267; and(C)in chapter 110A—(i)in the table of sections, by striking the item relating to section 2266 and inserting the
			 following:“2266. Geolocation information used in interstate domestic violence or stalking.“2267. Definitions.”;and(ii)in section 2261(b)(6), by striking section 2266 of title 18, United States Code, and inserting section 2267.(3)Indian Civil Rights Act of 1968Section 204(a)(7)  of Public Law 90–284 (25 U.S.C. 1304 et seq.) (commonly known as the Indian Civil Rights Act of 1968) is amended  by striking section 2266 and inserting section 2267.(4)Omnibus crime control and safe streets act of 1968Section 2011(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–5(c)) is amended by striking section 2266 and inserting section 2267.5.Fraudulent collection of geolocation information(a)In generalSection 1039(h) of title 18, United States Code, is amended—(1)in paragraph (2)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)includes any geolocation information service.;(2)by redesignating paragraph (4) as paragraph (5); and(3)by inserting after paragraph (3) the following:(4)Geolocation information serviceThe term geolocation information service means the provision of a global positioning service or other mapping, locational, or directional
			 information service..(b)Conforming amendments(1)In generalSection 1039 of title 18, United States Code, is amended—(A)in the section heading, by inserting or geolocation after phone;(B)in subsection (a)—(i)in the matter preceding paragraph (1), by inserting or geolocation after phone; and(ii)in paragraph (4), by inserting or geolocation after phone;(C)in subsection (b)—(i)in the subsection heading, by inserting or Geolocation after Phone;(ii)in paragraph (1), by inserting or geolocation after phone both places it appears; and(iii)in paragraph (2), by inserting or geolocation after phone;(D)in subsection (c)—(i)in the subsection heading, by inserting or Geolocation after Phone;(ii)in paragraph (1), by inserting or geolocation after phone both places it appears; and(iii)in paragraph (2), by inserting or geolocation after phone; and(E)in subsection (h)(1)—(i)in the paragraph heading, by inserting or geolocation after phone; and(ii)in the matter preceding subparagraph (A), by inserting or geolocation after phone.(2)Table of sectionsThe table of sections for chapter 47 of title 18, United States Code, is amended by striking the
			 item relating to section 1039 and inserting the following:1039. Fraud and related activity in connection with obtaining confidential phone or geolocation
			 records information of a covered entity..(c)Sentencing guidelines(1)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing
			 Commission, pursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this subsection, shall review
			 and, if appropriate, amend the Federal sentencing guidelines and policy
			 statements applicable to persons convicted of any offense under section
			 1039 of title 18, United States Code, as amended by this section.(2)AuthorizationThe United States Sentencing Commission may amend the Federal sentencing guidelines in accordance
			 with the procedures set forth in section 21(a) of the Sentencing Act of
			 1987 (28 U.S.C. 994 note) as though the authority under that section had
			 not expired.6.Prohibiting development and distribution of stalking apps(a)In generalSection 2512 of title 18, United States Code, is amended—(1)in the section heading, by striking electronic communication and inserting electronic communications or geolocation information; and(2)by inserting or geolocation information after or electronic communications each place it appears.(b)Technical and conforming amendmentThe table of sections for chapter 119 of title 18, United States Code, is amended by striking the
			 item relating to section 2512 and inserting the following:2512. Manufacture, distribution, possession, and advertising of wire, oral, or electronic
			 communications or geolocation information intercepting devices prohibited..7.Forfeiture of proceeds of stalking apps(a)In generalSection 2513 of title 18, United States Code, is amended—(1)in the section heading, by striking electronic communication and inserting electronic communications or geolocation information; and(2)by inserting (a) In General.— before Any electronic;(3)in the first sentence, by inserting , and any proceeds from the use or sale of such a device, after section 2512 of this chapter; and(4)by adding at the end the following:(b)Anti-Stalking fund(1)FundThere is established in the Treasury a fund, to be known as the Anti-Stalking Fund (referred to in this subsection as the Fund), to be administered by the Attorney General.(2)Crediting of amountsNotwithstanding section 3302 of title 31, or any other law regarding the crediting of money
			 received for the Government, there shall be deposited in the Fund an
			 amount equal to the value of any device and all proceeds forfeited to the
			 United States under this section, which shall remain available until
			 expended.(3)Use of fundThe Attorney General may, without further appropriation, use amounts in the Fund to—(A)develop and provide training to law enforcement officers, prosecutors, judges, and victim service
			 personnel throughout the United States regarding relevant Federal, State,
			 territorial, or local law and promising practices, procedures, and
			 policies relating to investigating and prosecuting stalking crimes; and(B)support help line and emergency response efforts for stalking crimes..(b)Technical and conforming amendmentThe table of sections for chapter 119 of title 18, United States Code, is amended by striking the
			 item relating to section 2513 and inserting the following:2513. Confiscation of wire, oral, or electronic communications or geolocation information
			 intercepting devices..8.Information gathering on the use of geolocation data in violence against women(a)National crime victimization surveyAs soon as practicable and not later than 1 year after the date of enactment of this Act, as part
			 of each National Crime Victimization Survey, the Attorney General shall
			 include questions examining the role that various new technologies that
			 use geolocation information may have in the facilitation of domestic
			 violence, dating violence, sexual assault, or stalking, including the use
			 of—(1)global positioning system technology;(2)smartphone mobile applications;(3)in-car navigation devices; and(4)geo-tagging technology.(b)National intimate partner and sexual violence surveyAs soon as practicable and not later than 1 year after the date of enactment of this Act, as part
			 of each National Intimate Partner and Sexual Violence Survey, the Director
			 of the Center for Disease Control and Prevention shall include questions
			 relating to the use of geolocation information as described in subsection
			 (a).(c)ConsultationThe Attorney General, acting through the Director of the Office on Violence Against Women and the
			 Director of the National Institute of Justice, shall consult with
			 representatives from the Federal agencies, offices of State attorneys
			 general, national victim advocacy organizations, and the industries
			 related to the technologies described in subsection (a) to assist in the
			 coordination and collection of data described in subsection (a).9.Geolocation crime information and reporting(a)ImplementationThe Attorney General shall direct the Internet Crime Complaint Center to provide education and
			 awareness information to the public and law enforcement and register
			 complaints regarding the abuse of geolocation information to commit
			 domestic violence, dating violence, sexual assault, stalking, or other
			 related crimes.(b)ConsultationsIn determining what information will be provided to the public and collected in complaints under
			 subsection (a), the Attorney General shall consult with nongovernmental
			 entities that have demonstrated expertise relating to the abuse of the
			 Internet or geolocation information to commit stalking, domestic violence,
			 dating violence, sexual assault, or other related crimes.(c)ReportNot later than 18 months after the date of enactment of this Act, the Attorney General shall submit
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report that discusses and
			 summarizes the information collected in complaints filed under subsection
			 (a).10.National geolocation curriculum development(a)In generalThe Attorney General, through the Director of the Office on Violence Against Women, may make grants
			 to entities to develop and provide training to law enforcement officers,
			 prosecutors, judges, and victim service personnel throughout the United
			 States regarding relevant Federal, State, territorial, or local law and
			 promising practices, procedures, and policies relating to investigating
			 and prosecuting the misuse of geolocation information in the commission of
			 stalking, domestic violence, dating violence, sexual assault, and other
			 crimes.(b)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Attorney
			 General at such time, in such manner, and accompanied by such information
			 as the Attorney General may reasonably require.
